Citation Nr: 1813658	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-37 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss; and if so, whether the claim should be granted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus; and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1976 to April 1978, and from January 1991 to June 1991, with additional Reserve service from June 1984 to October 2006.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  In a July 2009 rating decision, the RO denied the Veteran's original claim seeking entitlement to service connection for right ear hearing loss.  The Veteran did not appeal that decision and new and material evidence was not submitted within the appeal period.  That decision became final. 

2.  In May 2013, the Veteran filed a petition to reopen her claim of entitlement to service connection for bilateral hearing loss.  This served as a both a claim to reopen the issue of right ear hearing loss and as a new claim for left ear hearing loss.   

3.  In an October 2013 rating decision, the RO reopened the Veteran's claim of entitlement to service connection for right ear hearing loss.  After combining the Veteran's right and left ear hearing loss claims into a single claim of entitlement to service connection for bilateral hearing loss, the RO denied the claim on the merits.  The Veteran timely appealed.  

4.  In May 2016, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of her claim seeking entitlement to service connection for the bilateral hearing loss.

5.  In September 2010, the RO issued a rating decision which denied the Veteran's original claim seeking entitlement to service connection for tinnitus.  Although notified of this decision, the Veteran did not timely file an appeal and did not submit additional evidence during the appeal period.

6.  In an October 2013 rating decision, the RO reopened the Veteran's claim of entitlement to service connection for tinnitus and denied the claim on the merits.  The Veteran timely appealed.

7.  Evidence received since the RO's September 2010 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating her claim of entitlement to service connection for tinnitus.

8.  There is an approximate balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for reopening the claim of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  Resolving doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Bilateral Hearing Loss Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn her appeal regarding the claim of entitlement to service connection for bilateral hearing loss and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim and it must be dismissed.

II.  New and Material Evidence Claim

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In September 2010, the RO issued a rating decision which denied the Veteran's claim seeking entitlement to service connection for tinnitus.  In particular, the RO determined that service connection was not warranted because the June 2010 VA examiner opined that the Veteran's tinnitus was "less likely than not" related to her military noise exposure while on active duty.  The examiner made this determination, in part, based on the fact that the Veteran's hearing was normal when she entered military service and that recent audiograms revealed normal hearing.  Although notified of this decision, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the September 2010 rating decision is final. See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2017).

In May 2013, the Veteran filed a petition to reopen her claim of entitlement to service connection for tinnitus.  In support of her claim, the Veteran submitted new and material evidence in the form of statements indicating that she experiences constant tinnitus ever since she performed the duties of a sheet metal worker while stationed in England.  In October 2013, the RO issued a rating decision which reopened the Veteran's claim based on the receipt of new and material evidence. Thereafter, the RO denied the claim on the merits after determining that the Veteran had failed to provide evidence that her tinnitus was incurred in or aggravated by military service.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

When the RO issued its September 2010 rating decision, the evidence of record included (1) the Veteran's service treatment records; (2) her military personnel records; (3) an April 2009 VA audiological examination report indicating that tinnitus as described by the Veteran was significant enough to warrant a formal diagnosis of tinnitus and should be considered for rating purposes; and (4) a July 2009 private medical opinion indicating that the Veteran had described constant ringing that is mid-pitched and nonpulsatile, that she had a 21-year history of military service where she was exposed to extensive noise while working with sheet metal as well as working on the flight line, and that her tinnitus was indeed due to her extensive noise exposure in the military. 
 
Evidence added to the record since the September 2010 rating decision rating decision includes (1) VA treatment records; (2) statements made by the Veteran in support of her claim; (3) a June 2010 VA examination report indicating that the Veteran claims her tinnitus began many years ago, that the Veteran did not give a specific date or identify the circumstances of onset, and that it is "less likely than not" that the Veteran's military noise exposure resulted in cochlear damage significant enough to generate the symptom of tinnitus; (4) an August 2013 VA examination report indicating that the Veteran reported experiencing constant tinnitus since she worked with sheet metal while stationed in England and that her tinnitus was "less likely than not" caused by her military noise exposure; and (5) testimony from a May 2016 hearing before the Board wherein the Veteran described her exposure to military noise, indicated that her tinnitus began in service in 2009, and asserted that her tinnitus has persisted ever since that time. 

This evidence is "new" in that it was not previously considered by VA decision makers.  Although this evidence has not yet established a positive relationship between the Veteran's diagnosed tinnitus and her claimed inservice noise exposure, when considered by itself or with previous evidence of record, the Board finds that this evidence is "material" because it relates to an unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the Veteran's tinnitus claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As new and material evidence has been received, the claim of entitlement to service connection for tinnitus is reopened.  The merits of the Veteran's claim will be further evaluated in the section below.

III.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017); see also 38 C.F.R. § 3.303(d) (2017) (providing that service connection may be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service). 

To establish service connection, the record must contain competent evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Determinations regarding service connection are based on a review of all of the evidence in the record, including all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2017).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering evidence and determining its probative value, the VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469.  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (providing that a veteran's testimony regarding tinnitus is competent evidence, as "ringing in the ears is capable of lay observation.").

To prevail, a claimant need only demonstrate that there is an approximate balance of positive and negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  Thus, to deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran is seeking entitlement to service connection for tinnitus.  She attributes her tinnitus to loud military noise exposure while working with sheet metal and while working on the flight line.  
The Veteran's service treatment records, including her reservist records, are completely silent for any complaints, treatment, or a diagnosis of tinnitus. Nevertheless, the Veteran's Report of Separation, Form DD-214, indicates that her military occupational specialty was airfield management specialist.  Her military personnel records also confirm that she worked with sheet metal.  The Board finds that the Veteran's statements about in-service noise exposure are consistent with her circumstances of service.  As the Veteran is competent to relate a history of noise exposure during service, there is no reason to doubt the credibility of her statements regarding military noise exposure. 

The Veteran presented for a VA audiological examination in April 2009.  At that time, she reported problems with tinnitus.  She described the tinnitus as a constant unilateral high-pitched sound (primarily in the right ear) that began in 2008.  She also reported that she served in the Air Force for 21.5 years and was exposed to excessive noise due to her placement as a sheet metal worker and on the flight line. She denied significant noise exposure as a civilian and that she currently works in the Post Office.  The VA examiner opined that the Veteran's tinnitus was significant enough to warrant a diagnosis and should be considered for rating purposes.

A July 2009 private treatment report from Colorado Hearing and Balance Clinic indicates that the Veteran presented with complaints of a right ear noise that she has had for approximately one year.  The examiners noted that the Veteran described the noise as a "constant ringing that is mid pitched and nonpusatile."  The examiner also noted the Veteran's 21-year history of exposure to military noise while working with sheet metal and while working on the flight line.  The examiner indicated that audiogram showed normal hearing but that the Veteran's complaints of tinnitus and tinnitus masking show that she has some inner ear hair cell damage.  The examiners opined that the Veteran's tinnitus was indeed due to her extensive noise exposure in the military.

In June 2010, the Veteran underwent another VA audiological examination.  The VA examiner noted that the Veteran claimed her tinnitus began many years ago but that she did not give a specific date or identify the circumstances of onset.  During the examination, the Veteran described her tinnitus as a constant high frequency hiss, noticed more in quiet, and present in the right ear.  The Veteran reported that she served in the Air Force and was exposed to excessive noise due to her placement as an Airfield Management Specialist working at riveting and drilling sheet metal.  She reported additional noise exposure from working air cargo (military aircraft noise), and weapons training for deployment to Desert Storm.  The Veteran denied occupational or recreational noise exposure as a civilian.  After evaluating the Veteran, the VA examiner observed that the Veteran's hearing remained "normal" from the time she entered military service through the current evaluation.  Thus, the examiner opined that it was "less likely than not" that the Veteran's military noise exposure resulted in cochlear damage significant enough to generate the symptom of tinnitus.

In August 2013, the Veteran was afforded a VA audiological examination.  The VA examiner noted that the Veteran reported experiencing constant tinnitus since she worked with sheet metal while stationed in England and that her tinnitus was "less likely than not" caused by her military noise exposure.  In support of this opinion, the examiner observed that audiological evaluations in 1992, 2006, and 2013 revealed normal hearing bilaterally and no significant threshold shift beyond normal variability between examinations.

In her December 2013 notice of disagreement, the Veteran asserted that her ears began ringing while on active duty when she was stationed in England during Operation Desert Storm.  She stated that she worked in a sheet metal fabrication unit and was exposed to loud noise continuously during that time.  She also noted that she worked on the flight line and was exposed to loud noise from aircraft as well as the noise from the power tools she used to perform her duties.  She indicated that her right ear rings all day every day and that she did not have any tinnitus problems prior to her military service.

In her substantive appeal to the Board (VA Form 9), the Veteran explained that she had noise exposure while serving in the military from 1986 to 2006 working in structural repair maintenance (sheet metal) with rivet guns and drills for 11 years.  She also asserted that she worked in the field of air cargo for nine years which required her to work on the flight line with exposure to forklift and aircraft engine noise.

At her May 2016 hearing before the Board, the Veteran testified that she first noticed her tinnitus during service and that she has experienced recurring tinnitus since that time.  She also denied exposure to any significant hazardous noise after she separated from military service.

After a comprehensive review of the record, the Board finds that service connection is warranted for the Veteran's tinnitus.  Despite the June 2010 VA examiner's observations about the lack of in-service evidence of tinnitus, as well as the examiner's indication that the Veteran was unable to provide specifics regarding the onset of her tinnitus symptoms, the Veteran has clearly stated that he was aware of tinnitus beginning during her military service and that the tinnitus has continued since that time.  

The Board is cognizant that the Veteran has claimed that her tinnitus started during her active duty service while stationed in England in 1991 and that she has also related the onset of her tinnitus to her Reserve service in 2008.  Inasmuch as only active duty Reserve service (to include ACDUTRA and inactive duty training (INACDUTRA)) is qualifying service to establish service connection, the Board finds it unnecessary to remand this matter to ascertain line of duty status for proper consideration of the claim.  In particular, the Board finds that the Veteran's in-service duties resulted in significant military noise exposure while on both active duty and Reserve duty service.   

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the Board finds that the Veteran's statements are competent and credible evidence regarding her in-service noise exposure and the observable symptoms of tinnitus that she has experienced since she separated from active duty service.  See Layno, 6 Vet. App. at 469-470; Charles, 16 Vet. App. at 374.  Moreover, the Board finds that the Veteran's statements regarding the onset and nature of her ongoing tinnitus are probative evidence in support of her claim.  Caluza v. Brown, 7 Vet. App. 498, 505 (1995). 

As the evidence for and against the claim of entitlement to service connection for tinnitus is in equipoise, reasonable doubt must be resolved in favor of the Veteran. Accordingly, entitlement to service connection for tinnitus is warranted. 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 54.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the claim is granted.

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.

Service connection for tinnitus is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


